 1   JOHN W. PETERSON (SBN 179343)
     john.peterson@polsinelli.com
 2   POLSINELLI LLP
     401 Commerce Street, Suite 900
 3   Nashville, TN 37219
     Telephone: (615) 259-1510
 4   Facsimile: (615) 259-1573
 5   Attorney for Defendant
     FIRST DATA MERCHANT SERVICES LLC
 6
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                          SAN JOSE DIVISION
11
12
     LOUIS FLOYD and TERRY FABRICANT,                  Case No. 5:20-cv-02162-NC
13   individually and on behalf of all others
     similarly situated,                               DEFENDANT FIRST DATA MERCHANT
14                                                     SERVICES LLC’S ANSWER AND
                    Plaintiff,                         AFFIRMATIVE DEFENSES TO
15                                                     PLAINTIFFS’ COMPLAINT
            v.
16                                                     Complaint Filed: March 30, 2020
     FIRST DATA MERCHANT SERVICES
17   LLC,
18   SAM’S CLUB MERCHANT SERVICES,
19   NATIONAL PAYMENT SYSTEMS LLC,
20   and
21   NATIONAL PAYMENT SYSTEMS OR,
     LLC d/b/a/ ONE CONNECT PROCESSING,
22
                    Defendants.
23
24          Defendant First Data Merchant Services LLC (collectively with “Sam’s Club Merchant
25   Services”1 , “First Data”) for its Answer and Affirmative Defenses to Plaintiffs Louis Floyd’s and
26
     1 Sam’s Club Merchant Services is a trade name for First Data Merchant Services LLC and is not
27
     an independent entity.
28                                                   -1-
                   DEFENDANT FIRST DATA MERCHANT SERVICES LLC’S
              ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFFS’ COMPLAINT
                              CASE NO. 5:20-cv-02162-NC
 1   Terry Fabricant’s (collectively, “Plaintiffs”) Complaint for Injunction and Damages, respectfully
 2   states as follows:
 3                                                 ANSWER
 4                                          I.     INTRODUCTION
 5          1.      First Data denies the allegations against it in Paragraph 1 of the Complaint. The
 6   remaining allegations in Paragraph 1 contain legal conclusions to which no response is required;
 7   to the extent a response is required, the court opinion and statute Plaintiffs cite speak for
 8   themselves and are the best and highest evidence thereof, and First Data denies the remaining
 9   allegations in Paragraph 1 to the extent inconsistent therewith.
10          2.      First Data denies the allegations against it in Paragraph 2 of the Complaint.
11   Paragraph 2 of the Complaint further contains legal conclusions to which no response is required;
12   to the extent a response is required, the statute Plaintiffs cite speaks for itself and is the best and
13   highest evidence thereof, and First Data denies the remaining allegations in Paragraph 2 to the
14   extent inconsistent therewith.
15          3.      First Data denies the allegations contained in Paragraph 3 of the Complaint.
16          4.      First Data denies the allegations contained in Paragraph 4 of the Complaint.
17          5.      First Data admits it contracted with National Payment Systems (“NPS”) to solicit
18   merchants to execute Merchant Applications with First Data and Wells Fargo Bank, N.A. pursuant
19   to the terms of the Marketing Agreement between First Data, Wells Fargo Bank, N.A., and NPS.
20   The Marketing Agreement is the best and highest evidence of the terms thereof, and First Data
21   denies the allegations in Paragraph 5 to the extent those allegations are inconsistent therewith. First
22   Data denies the remaining allegations in Paragraph 5 of the Complaint.
23          6.      First Data denies the allegations contained in Paragraph 6 of the Complaint.
24          7.      First Data denies the allegations contained in Paragraph 7 of the Complaint.
25                                               II.   PARTIES
26          8.      Paragraph 8 of the Complaint does not appear to assert any allegation against First
27   Data, and First Data is without knowledge or information sufficient to form a belief as to the truth
28
                                                        -2-
                   DEFENDANT FIRST DATA MERCHANT SERVICES LLC’S
              ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFFS’ COMPLAINT
                              CASE NO. 5:20-cv-02162-NC
 1   of the allegations contained therein; these allegations therefore stand denied.
 2          9.      Paragraph 9 of the Complaint contains legal conclusions to which no response is
 3   required. Furthermore, Paragraph 9 does not appear to assert any allegation against First Data, and
 4   First Data is without knowledge or information sufficient to form a belief as to the truth of the
 5   allegations contained therein. To the extent a response is required, First Data denies the allegations
 6   contained in Paragraph 9 of Plaintiffs’ Complaint.
 7          10.     Paragraph 10 of the Complaint does not appear to assert any allegation against First
 8   Data, and First Data is without knowledge or information sufficient to form a belief as to the truth
 9   of the allegations contained therein; these allegations therefore stand denied.
10          11.     Paragraph 11 of the Complaint does not appear to assert any allegation against First
11   Data, and First Data is without knowledge or information sufficient to form a belief as to the truth
12   of the allegations contained therein; these allegations therefore stand denied.
13          12.     Paragraph 12 of the Complaint contains legal conclusions to which no response is
14   required. Furthermore, Paragraph 12 does not appear to assert any allegation against First Data,
15   and First Data is without knowledge or information sufficient to form a belief as to the truth of the
16   allegations contained therein. To the extent a response is required, First Data denies the allegations
17   contained in Paragraph 12 of Plaintiffs’ Complaint.
18          13.     Paragraph 13 of the Complaint does not appear to assert any allegation against First
19   Data, and First Data is without knowledge or information sufficient to form a belief as to the truth
20   of the allegations contained therein; these allegations therefore stand denied.
21          14.     First Data admits the allegations contained in Paragraph 14 of the Complaint.
22          15.     First Data admits the allegations contained in Paragraph 15 of the Complaint.
23          16.     First Data admits its Registered Agent is Corporation Service Company, which has
24   a physical address at 40 Technology Parkway South, Suite 300, Norcross, GA, 30092. First Data
25   is without knowledge or information sufficient to form a belief as to the truth of the remaining
26   allegations in Paragraph 16; these allegations therefore stand denied.
27          17.     First Data admits it is registered with the California Secretary of State as a foreign
28
                                                       -3-
                   DEFENDANT FIRST DATA MERCHANT SERVICES LLC’S
              ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFFS’ COMPLAINT
                              CASE NO. 5:20-cv-02162-NC
 1   limited liability company. First Data denies any remaining allegations contained in Paragraph 17
 2   of the Complaint.
 3          18.     First Data admits the allegations contained in Paragraph 18 of the Complaint.
 4          19.     First Data admits Sam’s Club Merchant Services is a trade name for First Data.
 5   First Data denies the remaining allegations contained in Paragraph 19.
 6          20.     First Data admits Sam’s Club Merchant Services is a trade name for First Data,
 7   which is located at 5565 Glenridge Connector NE, Suite 2000, Atlanta, Georgia 30342.
 8          21.     First Data admits Sam’s Club Merchant Services is a trade name for First Data.
 9   First Data further admits its Registered Agent is Corporation Service Company, which has a
10   physical address at 40 Technology Parkway South, Suite 300, Norcross, GA, 30092. First Data is
11   without knowledge or information sufficient to form a belief as to the truth of the remaining
12   allegations in Paragraph 21; these allegations therefore stand denied.
13          22.     First Data admits Sam’s Club Merchant Services is registered as “Sam’s Club
14   Merchant Credit Card Processing” with the Colorado Secretary of State as a trade name for First
15   Data. First Data further admits it is registered as a foreign limited liability company with the
16   Georgia Secretary of State. First Data denies the remaining allegations contained in Paragraph 22
17   of the Complaint.
18          23.     First Data admits Sam’s Club Merchant Services is registered as “Sam’s Club
19   Merchant Credit Card Processing” with the Colorado Secretary of State as a trade name for First
20   Data. First Data further admits it is registered as a foreign limited liability company with the
21   California Secretary of State. First Data denies the remaining allegations contained in Paragraph
22   23 of the Complaint.
23          24.     First Data admits Sam’s Club Merchant Services is registered as “Sam’s Club
24   Merchant Credit Card Processing” with the Colorado Secretary of State as a trade name for First
25   Data. First Data further admits First Data does business throughout the United States, including in
26   California. First Data denies the remaining allegations contained in Paragraph 24 of the Complaint.
27          25.     Paragraph 25 of the Complaint does not appear to assert any allegation against First
28
                                                      -4-
                   DEFENDANT FIRST DATA MERCHANT SERVICES LLC’S
              ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFFS’ COMPLAINT
                              CASE NO. 5:20-cv-02162-NC
 1   Data, and First Data is without knowledge or information sufficient to form a belief as to the truth
 2   of the allegations contained therein; these allegations therefore stand denied.
 3          26.     Paragraph 26 of the Complaint does not appear to assert any allegation against First
 4   Data, and First Data is without knowledge or information sufficient to form a belief as to the truth
 5   of the allegations contained therein; these allegations therefore stand denied.
 6          27.     Paragraph 27 of the Complaint does not appear to assert any allegation against First
 7   Data, and First Data is without knowledge or information sufficient to form a belief as to the truth
 8   of the allegations contained therein; these allegations therefore stand denied.
 9          28.     Paragraph 28 of the Complaint does not appear to assert any allegation against First
10   Data, and First Data is without knowledge or information sufficient to form a belief as to the truth
11   of the allegations contained therein; these allegations therefore stand denied.
12          29.     Paragraph 29 of the Complaint does not appear to assert any allegation against First
13   Data, and First Data is without knowledge or information sufficient to form a belief as to the truth
14   of the allegations contained therein; these allegations therefore stand denied.
15          30.     Paragraph 30 of the Complaint does not appear to assert any allegation against First
16   Data, and First Data is without knowledge or information sufficient to form a belief as to the truth
17   of the allegations contained therein; these allegations therefore stand denied.
18          31.     Paragraph 31 of the Complaint does not appear to assert any allegation against First
19   Data, and First Data is without knowledge or information sufficient to form a belief as to the truth
20   of the allegations contained therein; these allegations therefore stand denied.
21          32.     Paragraph 32 of the Complaint does not appear to assert any allegation against First
22   Data, and First Data is without knowledge or information sufficient to form a belief as to the truth
23   of the allegations contained therein; these allegations therefore stand denied.
24                                III.   JURISDICTION AND VENUE
25          33.     First Data denies the allegations contained in Paragraph 33 of the Complaint.
26          34.     Paragraph 34 of the Complaint contains legal conclusions to which no response is
27   required; to the extent a response is required, the statutes speaks for themselves and are the best
28
                                                       -5-
                   DEFENDANT FIRST DATA MERCHANT SERVICES LLC’S
              ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFFS’ COMPLAINT
                              CASE NO. 5:20-cv-02162-NC
 1   and highest evidence thereof, and First Data denies the allegations in Paragraph 34 to the extent
 2   inconsistent therewith. First Data denies any remaining allegations in Paragraph 34 of the
 3   Complaint.
 4           35.      First Data denies the allegations contained in Paragraph 35 of the Complaint.
 5           36.      First Data denies the allegations contained in Paragraph 36 of the Complaint.
 6                                               IV.    FACTS
 7           A.       “The Enactment of the TCPA and the FCC’s Regulations Thereunder”
 8           37.      Paragraph 37 of the Complaint contains legal conclusions to which no response is
 9   required; to the extent a response is required, the statute Plaintiffs cite speaks for itself and is the
10   best and highest evidence thereof, and First Data denies the allegations in Paragraph 37 to the
11   extent inconsistent therewith. First Data denies the remaining allegations in Paragraph 37 of the
12   Complaint.
13           38.      Paragraph 38 of the Complaint contains legal conclusions to which no response is
14   required; to the extent a response is required, First Data denies the allegations in Paragraph 38 of
15   the Complaint.
16           39.      Paragraph 39 of the Complaint contains legal conclusions to which no response is
17   required; to the extent a response is required, the statute Plaintiffs cite speaks for itself and is the
18   best and highest evidence thereof, and First Data denies the allegations in Paragraph 39 to the
19   extent inconsistent therewith. First Data denies the remaining allegations in Paragraph 39 of the
20   Complaint.
21           40.      Paragraph 40 of the Complaint contains legal conclusions to which no response is
22   required; to the extent a response is required, the statute and/or legislative history Plaintiffs cite
23   speaks for itself and is the best and highest evidence thereof, and First Data denies the allegations
24   in Paragraph 40 to the extent inconsistent therewith. First Data denies the remaining allegations in
25   Paragraph 40 of the Complaint.
26           41.      Paragraph 41 of the Complaint contains legal conclusions to which no response is
27   required; to the extent a response is required, the statute and/or legislative history Plaintiffs cite
28
                                                        -6-
                   DEFENDANT FIRST DATA MERCHANT SERVICES LLC’S
              ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFFS’ COMPLAINT
                              CASE NO. 5:20-cv-02162-NC
 1   speaks for itself and is the best and highest evidence thereof, and First Data denies the allegations
 2   in Paragraph 41 to the extent inconsistent therewith. First Data denies the remaining allegations in
 3   Paragraph 41 of the Complaint.
 4          42.       Paragraph 42 of the Complaint contains legal conclusions to which no response is
 5   required; to the extent a response is required, the court opinion Plaintiffs cite speaks for itself and
 6   is the best and highest evidence thereof, and First Data denies the allegations in Paragraph 42 to
 7   the extent inconsistent therewith. First Data denies the remaining allegations in Paragraph 42 of
 8   the Complaint.
 9          43.       Paragraph 43 of the Complaint contains legal conclusions to which no response is
10   required; to the extent a response is required, First Data denies the allegations in Paragraph 43 of
11   the Complaint.
12          44.       Paragraph 44 of the Complaint contains legal conclusions to which no response is
13   required; to the extent a response is required, the Federal Communications Commission record
14   Plaintiffs cite speaks for itself and is the best and highest evidence thereof, and First Data denies
15   the allegations in Paragraph 44 to the extent inconsistent therewith. First Data denies the remaining
16   allegations in Paragraph 44 of the Complaint.
17          45.       Paragraph 45 of the Complaint contains legal conclusions to which no response is
18   required; to the extent a response is required, the statutes and regulation Plaintiffs cite speak for
19   themselves and are the best and highest evidence thereof, and First Data denies the allegations in
20   Paragraph 45 to the extent inconsistent therewith. First Data denies the remaining allegations in
21   Paragraph 45 of the Complaint.
22          B.        “The Worsening Problem of Robocalls and Spam Texts”2
23          46.       Paragraph 46 does not appear to assert any allegation against First Data, and First
24   Data is without knowledge or information sufficient to form a belief as to the truth of the
25
26   2 Subheading B of the Complaint does not assert any allegation against First Data, and First Data
27   is without knowledge or information sufficient to form a belief as to the truth of the allegations
     contained therein; these allegations therefore stand denied.
28
                                                        -7-
                   DEFENDANT FIRST DATA MERCHANT SERVICES LLC’S
              ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFFS’ COMPLAINT
                              CASE NO. 5:20-cv-02162-NC
 1   allegations contained therein; these allegations therefore stand denied.
 2          47.     Paragraph 47 of the Complaint contains legal conclusions to which no response is
 3   required; to the extent a response is required, the Federal Communications Commission record
 4   Plaintiffs cite speaks for itself and is the best and highest evidence thereof, and First Data denies
 5   the allegations in Paragraph 47 to the extent inconsistent therewith. First Data denies the remaining
 6   allegations in Paragraph 47 of the Complaint.
 7          48.     Paragraph 48 does not appear to assert any allegation against First Data, and First
 8   Data is without knowledge or information sufficient to form a belief as to the truth of the
 9   allegations contained therein; these allegations therefore stand denied.
10          49.     Paragraph 49 does not appear to assert any allegation against First Data, and First
11   Data is without knowledge or information sufficient to form a belief as to the truth of the
12   allegations contained therein; these allegations therefore stand denied.
13          50.     Paragraph 50 does not appear to assert any allegation against First Data, and First
14   Data is without knowledge or information sufficient to form a belief as to the truth of the
15   allegations contained therein; these allegations therefore stand denied.
16          51.     Paragraph 51 does not appear to assert any allegation against First Data, and First
17   Data is without knowledge or information sufficient to form a belief as to the truth of the
18   allegations contained therein; these allegations therefore stand denied.
19          52.     Paragraph 52 does not appear to assert any allegation against First Data, and First
20   Data is without knowledge or information sufficient to form a belief as to the truth of the
21   allegations contained therein; these allegations therefore stand denied.
22          53.     Paragraph 53 does not appear to assert any allegation against First Data, and First
23   Data is without knowledge or information sufficient to form a belief as to the truth of the
24   allegations contained therein; these allegations therefore stand denied.
25          54.     Paragraph 54 does not appear to assert any allegation against First Data, and First
26   Data is without knowledge or information sufficient to form a belief as to the truth of the
27   allegations contained therein; these allegations therefore stand denied.
28
                                                       -8-
                   DEFENDANT FIRST DATA MERCHANT SERVICES LLC’S
              ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFFS’ COMPLAINT
                              CASE NO. 5:20-cv-02162-NC
 1           55.     Paragraph 55 does not appear to assert any allegation against First Data, and First
 2   Data is without knowledge or information sufficient to form a belief as to the truth of the
 3   allegations contained therein; these allegations therefore stand denied.
 4           56.     Paragraph 56 does not appear to assert any allegation against First Data, and First
 5   Data is without knowledge or information sufficient to form a belief as to the truth of the
 6   allegations contained therein; these allegations therefore stand denied.
 7           57.     Paragraph 57 of the Complaint contains legal conclusions to which no response is
 8   required; to the extent a response is required, the legislation Plaintiffs cite speaks for itself and is
 9   the best and highest evidence thereof, and First Data denies the allegations in Paragraph 57 to the
10   extent inconsistent therewith. First Data denies the remaining allegations in Paragraph 57 of the
11   Complaint.
12           C.      “Defendants’ Role in This Growing Problem”3
13           58.     First Data is without knowledge or information sufficient to form a belief as to the
14   truth of the allegations in Paragraph 58; these allegations therefore stand denied.
15           59.     First Data denies the allegations cast against it in Paragraph 59 of the Complaint.
16   First Data is without knowledge or information sufficient to form a belief as to the truth of the
17   remaining allegations in Paragraph 59 of the Complaint; those allegations therefore stand denied.
18           60.     Paragraph 60 of the Complaint contains legal conclusions to which no response is
19   required; to the extent a response is required, First Data denies the allegations against it in
20   Paragraph 60 of the Complaint and is without knowledge or information sufficient to form a belief
21   as to the truth of the remaining allegations in Paragraph 60 of the Complaint; those allegations
22   therefore stand denied.
23           61.     First Data denies the allegations cast against it in Paragraph 61 of the Complaint.
24   First Data is without knowledge or information sufficient to form a belief as to the truth of the
25   remaining allegations in Paragraph 61; those allegations therefore stand denied.
26
27
     3 First Data denies the allegations contained in Subheading C of the Complaint.
28
                                                        -9-
                   DEFENDANT FIRST DATA MERCHANT SERVICES LLC’S
              ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFFS’ COMPLAINT
                              CASE NO. 5:20-cv-02162-NC
 1          62.     First Data denies the allegations contained in Paragraph 62 of the Complaint.
 2          63.     Paragraph 63 of the Complaint contains legal conclusions to which no response is
 3   required; to the extent a response is required, First Data denies the allegations against it in
 4   Paragraph 63 of the Complaint and is without knowledge or information sufficient to form a belief
 5   as to the truth of the remaining allegations in Paragraph 63 of the Complaint; those allegations
 6   therefore stand denied.
 7          64.     First Data is without knowledge or information sufficient to form a belief as to the
 8   truth of the allegations in Paragraph 64; these allegations therefore stand denied.
 9          65.     First Data denies the allegations cast against it in Paragraph 65 of the Complaint.
10   First Data is without knowledge or information sufficient to form a belief as to the truth of the
11   remaining allegations in Paragraph 65; those allegations therefore stand denied.
12          D.      “A Prior Lawsuit asked First Data, National Payment Systems, and One
13   Connect to Stop Making Telemarketing Robocalls without Consent.”4
14          66.     First Data admits Blake Cooley filed a class action complaint against First Data and
15   Defendant National Payment Systems OR, LLC d/b/a One Connect Processing (“One Connect”)
16   on March 13, 2019 in the U.S. District Court for the Northern District of Georgia, captioned Cooley
17   v. First Data Merchant Services, LLC et al., 1:19-cv-01185-TWT (“Georgia Litigation”). First
18   Data further states the class action complaint speaks for itself and is the best and highest thereof,
19   and First Data denies the allegations in Paragraph 66 to the extent inconsistent therewith. First
20   Data denies the remaining allegations in Paragraph 66 of the Complaint.
21          67.     Paragraph 67 of the Complaint does not appear to assert any allegation against First
22   Data, and First Data is without knowledge or information sufficient to form a belief as to the truth
23   of the allegations contained therein; these allegations therefore stand denied.
24          68.     Paragraph 68 of the Complaint does not appear to assert any allegation against First
25
     4 First Data admits Plaintiff Floyd filed a lawsuit against First Data, National Payment Systems,
26
     and One Connect alleging violations of the Telephone Consumer Protection Act. First Data denies
27   it made “Telemarketing Robocalls” without consent and denies any remaining allegations in
     Subheading D of the Complaint.
28
                                                      -10-
                   DEFENDANT FIRST DATA MERCHANT SERVICES LLC’S
              ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFFS’ COMPLAINT
                              CASE NO. 5:20-cv-02162-NC
 1   Data, and First Data is without knowledge or information sufficient to form a belief as to the truth
 2   of the allegations contained therein; these allegations therefore stand denied.
 3          69.     Paragraph 69 of the Complaint does not appear to assert any allegation against First
 4   Data, and First Data is without knowledge or information sufficient to form a belief as to the truth
 5   of the allegations contained therein; these allegations therefore stand denied.
 6          70.     First Data denies authorizing, instructing, supervising, directing, approving, or
 7   permitting One Connect to offer First Data’s products and/or services. The remaining allegations
 8   in Paragraph 70 of the Complaint do not appear to assert any allegation against First Data, and
 9   First Data is without knowledge or information sufficient to form a belief as to the truth of the
10   remaining allegations contained therein; these allegations therefore stand denied.
11          71.     First Data denies authorizing, instructing, supervising, directing, approving, or
12   permitting One Connect to offer First Data’s products and/or services. The remaining allegations
13   in Paragraph 71 of the Complaint do not appear to assert any allegation against First Data, and
14   First Data is without knowledge or information sufficient to form a belief as to the truth of the
15   remaining allegations contained therein; these allegations therefore stand denied.
16          72.     First Data lacks knowledge or information sufficient to form a belief as to the truth
17   of the allegations against it in Paragraph 72 of the Complaint, and therefore denies these
18   allegations. The remaining allegations in Paragraph 72 do not appear to assert any allegation
19   against First Data, and First Data is without knowledge or information sufficient to form a belief
20   as to the truth of the allegations contained therein; those allegations therefore stand denied.
21          E.      “Despite the Cooley Litigation, Mr. Floyd Was Repeatedly Robocalled.”5
22          73.     Paragraph 73 of the Complaint does not appear to assert any allegation against First
23   Data, and First Data is without knowledge or information sufficient to form a belief as to the truth
24   of the allegations contained therein; these allegations therefore stand denied.
25
26   5 Subheading E of the Complaint does not appear to assert any allegation against First Data, and
27   First Data is without knowledge or information sufficient to form a belief as to the truth of the
     allegations contained therein; these allegations therefore stand denied.
28
                                                       -11-
                   DEFENDANT FIRST DATA MERCHANT SERVICES LLC’S
              ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFFS’ COMPLAINT
                              CASE NO. 5:20-cv-02162-NC
 1          74.     Paragraph 74 of the Complaint does not appear to assert any allegation against First
 2   Data, and First Data is without knowledge or information sufficient to form a belief as to the truth
 3   of the allegations contained therein; these allegations therefore stand denied.
 4          75.     First Data denies the allegations in Paragraph 75 of the Complaint.
 5          76.     Paragraph 76 of the Complaint does not appear to assert any allegation against First
 6   Data, and First Data is without knowledge or information sufficient to form a belief as to the truth
 7   of the allegations contained therein; these allegations therefore stand denied.
 8          77.     Paragraph 77 of the Complaint does not appear to assert any allegation against First
 9   Data, and First Data is without knowledge or information sufficient to form a belief as to the truth
10   of the allegations contained therein; these allegations therefore stand denied.
11          78.     Paragraph 78 of the Complaint does not appear to assert any allegation against First
12   Data, and First Data is without knowledge or information sufficient to form a belief as to the truth
13   of the allegations contained therein; these allegations therefore stand denied.
14          79.     First Data denies authorizing, instructing, supervising, directing, approving, or
15   permitting One Connect to offer First Data’s products and/or services. The remaining allegations
16   in Paragraph 79 of the Complaint do not appear to assert any allegation against First Data, and
17   First Data is without knowledge or information sufficient to form a belief as to the truth of the
18   remaining allegations contained therein; these allegations therefore stand denied.
19          80.     First Data denies authorizing, instructing, supervising, directing, approving, or
20   permitting One Connect to offer First Data’s products and/or services. The remaining allegations
21   in Paragraph 80 of the Complaint do not appear to assert any allegation against First Data, and
22   First Data is without knowledge or information sufficient to form a belief as to the truth of the
23   remaining allegations contained therein; these allegations therefore stand denied.
24          81.     First Data denies authorizing, instructing, supervising, directing, approving, or
25   permitting One Connect to offer First Data’s products and/or services. The remaining allegations
26   in Paragraph 81 of the Complaint do not appear to assert any allegation against First Data, and
27   First Data is without knowledge or information sufficient to form a belief as to the truth of the
28
                                                      -12-
                   DEFENDANT FIRST DATA MERCHANT SERVICES LLC’S
              ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFFS’ COMPLAINT
                              CASE NO. 5:20-cv-02162-NC
 1   remaining allegations contained therein; these allegations therefore stand denied.
 2          82.     First Data denies authorizing, instructing, supervising, directing, approving, or
 3   permitting One Connect to offer First Data’s products and/or services. The remaining allegations
 4   in Paragraph 82 of the Complaint do not appear to assert any allegation against First Data, and
 5   First Data is without knowledge or information sufficient to form a belief as to the truth of the
 6   remaining allegations contained therein; these allegations therefore stand denied.
 7          83.     First Data denies authorizing, instructing, supervising, directing, approving, or
 8   permitting One Connect to offer First Data’s products and/or services. The remaining allegations
 9   in Paragraph 83 of the Complaint do not appear to assert any allegation against First Data, and
10   First Data is without knowledge or information sufficient to form a belief as to the truth of the
11   remaining allegations contained therein; these allegations therefore stand denied.
12          84.     First Data denies authorizing, instructing, supervising, directing, approving, or
13   permitting One Connect to offer First Data’s products and/or services. The remaining allegations
14   in Paragraph 84 of the Complaint do not appear to assert any allegation against First Data, and
15   First Data is without knowledge or information sufficient to form a belief as to the truth of the
16   remaining allegations contained therein; these allegations therefore stand denied.
17          85.     Paragraph 85 of the Complaint does not appear to assert any allegation against First
18   Data, and First Data is without knowledge or information sufficient to form a belief as to the truth
19   of the allegations contained therein; these allegations therefore stand denied.
20          86.     Paragraph 86 of the Complaint does not appear to assert any allegation against First
21   Data, and First Data is without knowledge or information sufficient to form a belief as to the truth
22   of the allegations contained therein; these allegations therefore stand denied.
23          87.     First Data denies the allegations contained in Paragraph 87 of the Complaint.
24          88.     Paragraph 88 of the Complaint does not appear to assert any allegation against First
25   Data, and First Data is without knowledge or information sufficient to form a belief as to the truth
26   of the allegations contained therein; these allegations therefore stand denied.
27          89.     Paragraph 89 of the Complaint does not appear to assert any allegation against First
28
                                                      -13-
                   DEFENDANT FIRST DATA MERCHANT SERVICES LLC’S
              ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFFS’ COMPLAINT
                              CASE NO. 5:20-cv-02162-NC
 1   Data, and First Data is without knowledge or information sufficient to form a belief as to the truth
 2   of the allegations contained therein; these allegations therefore stand denied.
 3             90.   Paragraph 90 of the Complaint does not appear to assert any allegation against First
 4   Data, and First Data is without knowledge or information sufficient to form a belief as to the truth
 5   of the allegations contained therein; these allegations therefore stand denied.
 6             91.   Paragraph 91 of the Complaint does not appear to assert any allegation against First
 7   Data, and First Data is without knowledge or information sufficient to form a belief as to the truth
 8   of the allegations contained therein; these allegations therefore stand denied.
 9             92.   First Data denies authorizing, instructing, supervising, directing, approving, or
10   permitting One Connect to offer First Data’s products and/or services. The remaining allegations
11   in Paragraph 92 of the Complaint do not appear to assert any allegation against First Data, and
12   First Data is without knowledge or information sufficient to form a belief as to the truth of the
13   remaining allegations contained therein; these allegations therefore stand denied.
14             93.   First Data denies authorizing, instructing, supervising, directing, approving, or
15   permitting One Connect to offer First Data’s products and/or services. The remaining allegations
16   in Paragraph 93 of the Complaint do not appear to assert any allegation against First Data, and
17   First Data is without knowledge or information sufficient to form a belief as to the truth of the
18   remaining allegations contained therein; these allegations therefore stand denied.
19             94.   First Data lacks knowledge or information sufficient to form a belief as to the truth
20   of the allegations cast against it in Paragraph 94 of the Complaint, and therefore denies these
21   allegations. The remaining allegations in Paragraph 94 do not appear to assert any allegation
22   against First Data, and First Data is without knowledge or information sufficient to form a belief
23   as to the truth of the remaining allegations contained therein; these allegations therefore stand
24   denied.
25
26
27
28
                                                       -14-
                     DEFENDANT FIRST DATA MERCHANT SERVICES LLC’S
                ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFFS’ COMPLAINT
                                CASE NO. 5:20-cv-02162-NC
 1          F.      “Despite the Cooley Litigation, Mr. Fabricant Was Robocalled.”6
 2          95.     Paragraph 95 of the Complaint does not appear to assert any allegation against First
 3   Data, and First Data is without knowledge or information sufficient to form a belief as to the truth
 4   of the allegations contained therein; these allegations therefore stand denied.
 5          96.     Paragraph 96 of the Complaint does not appear to assert any allegation against First
 6   Data, and First Data is without knowledge or information sufficient to form a belief as to the truth
 7   of the allegations contained therein; these allegations therefore stand denied.
 8          97.     Paragraph 97 of the Complaint does not appear to assert any allegation against First
 9   Data, and First Data is without knowledge or information sufficient to form a belief as to the truth
10   of the allegations contained therein; these allegations therefore stand denied.
11          98.     Paragraph 98 of the Complaint does not appear to assert any allegation against First
12   Data, and First Data is without knowledge or information sufficient to form a belief as to the truth
13   of the allegations contained therein; these allegations therefore stand denied.
14          99.     Paragraph 99 of the Complaint does not appear to assert any allegation against First
15   Data, and First Data is without knowledge or information sufficient to form a belief as to the truth
16   of the allegations contained therein; these allegations therefore stand denied.
17          100.    First Data denies the allegations contained in Paragraph 100 of the Complaint.
18          101.    First Data admits that Mr. Jermaine Brown sent Mr. Fabricant an email with the
19   subject “Sam’s Club Merchant Services” in response to an affirmative inquiry by Mr. Fabricant to
20   Sam’s Club Merchant Services requesting information about merchant services. First Data denies
21   Mr. Brown provided Mr. Fabricant with an application via email. First Data further states it was
22   Mr. Fabricant who stated to Mr. Brown, “I was supposed to get a merchant agreement with this.
23   Please send one.” First Data denies the remaining allegations in Paragraph 101 of the Complaint.
24          102.    Paragraph 102 of the Complaint does not appear to assert any allegation against
25
26   6 Subheading F of the Complaint does not appear to assert any allegation against First Data, and
27   First Data is without knowledge or information sufficient to form a belief as to the truth of the
     allegations contained therein; these allegations therefore stand denied.
28
                                                      -15-
                   DEFENDANT FIRST DATA MERCHANT SERVICES LLC’S
              ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFFS’ COMPLAINT
                              CASE NO. 5:20-cv-02162-NC
 1   First Data, and First Data is without knowledge or information sufficient to form a belief as to the
 2   truth of the allegations contained therein; these allegations therefore stand denied.
 3          103.      Paragraph 103 of the Complaint does not appear to assert any allegation against
 4   First Data, and First Data is without knowledge or information sufficient to form a belief as to the
 5   truth of the allegations contained therein; these allegations therefore stand denied.
 6          104.      First Data denies the allegations contained in Paragraph 104 of the Complaint.
 7          G.        “Defendants’ Autodialing”7
 8          105.      Paragraph 105 of the Complaint contains legal conclusions to which no response is
 9   required; to the extent a response is required, First Data denies the allegations in Paragraph 105 of
10   the Complaint.
11          106.      Paragraph 106 of the Complaint contains legal conclusions to which no response is
12   required; to the extent a response is required, First Data denies the allegations in Paragraph 106 of
13   the Complaint.
14          107.      Paragraph 107 of the Complaint contains legal conclusions to which no response is
15   required; to the extent a response is required, First Data denies the allegations in Paragraph 107 of
16   the Complaint.
17          108.      Paragraph 108 of the Complaint contains legal conclusions to which no response is
18   required; to the extent a response is required, First Data denies the allegations in Paragraph 108 of
19   the Complaint.
20          109.      Paragraph 109 of the Complaint contains legal conclusions to which no response is
21   required; to the extent a response is required, First Data denies the allegations in Paragraph 109 of
22   the Complaint.
23          110.      First Data denies the allegations contained in Paragraph 110 of the Complaint.
24          111.      First Data denies the allegations contained in Paragraph 111 of the Complaint.
25
26
27
     7 First Data denies any allegations against it contained in Subheading G of the Complaint.
28
                                                      -16-
                   DEFENDANT FIRST DATA MERCHANT SERVICES LLC’S
              ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFFS’ COMPLAINT
                              CASE NO. 5:20-cv-02162-NC
 1          H.        “The Invasion of Privacy Caused by Defendants’ Automated Telemarketing”8
 2          112.      First Data denies the allegations contained in Paragraph 112 of the Complaint,
 3   including all subparts.
 4          I.        “First Data, Sam’s Club Merchant Services, and National Payment Systems
 5   Are Vicariously Liable for One Connect’s TCPA Violations”9
 6          113.      Paragraph 113 of the Complaint contains legal conclusions to which no response is
 7   required; to the extent a response is required, the Federal Communications Commission record
 8   Plaintiffs cite speaks for itself and is the best and highest evidence thereof, and First Data denies
 9   the allegations in Paragraph 113 to the extent inconsistent therewith. First Data denies the
10   remaining allegations in Paragraph 113 of the Complaint.
11          114.      Paragraph 114 of the Complaint contains legal conclusions to which no response is
12   required; to the extent a response is required, First Data denies the allegations in Paragraph 114 of
13   the Complaint.
14          115.      Paragraph 115 of the Complaint contains legal conclusions to which no response is
15   required; to the extent a response is required, the Federal Communications Commission record
16   Plaintiffs cite speaks for itself and is the best and highest evidence thereof, and First Data denies
17   the allegations in Paragraph 115 to the extent inconsistent therewith. First Data denies the
18   remaining allegations in Paragraph 115 of the Complaint.
19          116.      Paragraph 116 of the Complaint contains legal conclusions to which no response is
20   required; to the extent a response is required, the Federal Communications Commission record
21   Plaintiffs cite speaks for itself and is the best and highest evidence thereof, and First Data denies
22   the allegations in Paragraph 116 to the extent inconsistent therewith. First Data denies the
23   remaining allegations in Paragraph 116 of the Complaint.
24          117.      First Data denies the allegations contained in Paragraph 117 of the Complaint.
25
26
     8 First Data denies the allegations in Subheading H of the Complaint.
27
     9 First Data denies the allegations contained in Subheading I of the Complaint.
28
                                                      -17-
                   DEFENDANT FIRST DATA MERCHANT SERVICES LLC’S
              ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFFS’ COMPLAINT
                              CASE NO. 5:20-cv-02162-NC
 1          118.      First Data admits it contracted with NPS to solicit merchants to execute Merchant
 2   Applications with First Data and Wells Fargo Bank, N.A. pursuant to the terms of the Marketing
 3   Agreement between First Data, Wells Fargo Bank, N.A., and NPS. The Marketing Agreement is
 4   the best and highest evidence thereof, and First Data denies the allegations in Paragraph 118 to the
 5   extent the allegations are inconsistent therewith. First Data also denies NPS solicited merchants to
 6   execute Merchant Applications with Sam’s Club Merchant Services. First Data denies the
 7   remaining allegations in Paragraph 118 of the Complaint.
 8          119.      First Data denies the allegations contained in Paragraph 119 of the Complaint.
 9          120.      First Data denies the allegations contained in Paragraph 120 of the Complaint.
10          121.      Paragraph 121 of the Complaint contains legal conclusions to which no response is
11   required; to the extent a response is required, First Data denies the allegations in Paragraph 121 of
12   the Complaint.
13          122.      First Data denies the allegations contained in Paragraph 122 of the Complaint.
14          123.      First Data denies the allegations contained in Paragraph 123 of the Complaint.
15          124.      Paragraph 124 of the Complaint contains legal conclusions to which no response is
16   required; to the extent a response is required, the court’s order in the Georgia Litigation speaks for
17   itself and is the best and highest evidence thereof, and First Data denies the allegations in
18   Paragraph 124 to the extent inconsistent therewith. First Data denies any ruling in that order is
19   binding in this litigation and denies the remaining allegations in Paragraph 124 of the Complaint.
20          125.      Paragraph 125 of the Complaint contains legal conclusions to which no response is
21   required; to the extent a response is required, the court’s order in the Georgia Litigation speaks for
22   itself and is the best and highest evidence thereof, and First Data denies the allegations in
23   Paragraph 125 to the extent inconsistent therewith. First Data denies any ruling in that order is
24   binding in this litigation and denies the remaining allegations in Paragraph 125 of the Complaint.
25          126.      Paragraph 126 of the Complaint contains legal conclusions to which no response is
26   required; to the extent a response is required, the court’s order in the Georgia Litigation speaks for
27   itself and is the best and highest evidence thereof, and First Data denies the allegations in
28
                                                       -18-
                   DEFENDANT FIRST DATA MERCHANT SERVICES LLC’S
              ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFFS’ COMPLAINT
                              CASE NO. 5:20-cv-02162-NC
 1   Paragraph 126 to the extent inconsistent therewith. First Data denies any ruling in that order is
 2   binding in this litigation and denies the remaining allegations in Paragraph 126 of the Complaint.
 3          127.    Paragraph 127 of the Complaint contains legal conclusions to which no response is
 4   required; to the extent a response is required, the court’s order in the Georgia Litigation speaks for
 5   itself and is the best and highest evidence thereof, and First Data denies the allegations in
 6   Paragraph 127 to the extent inconsistent therewith. First Data denies any ruling in that order is
 7   binding in this litigation and denies the remaining allegations in Paragraph 127 of the Complaint.
 8          128.    Paragraph 128 of the Complaint contains legal conclusions to which no response is
 9   required; to the extent a response is required, the court’s order in the Georgia Litigation speaks for
10   itself and is the best and highest evidence thereof, and First Data denies the allegations in
11   Paragraph 128 to the extent inconsistent therewith. First Data denies any ruling in that order is
12   binding in this litigation and denies the remaining allegations in Paragraph 128 of the Complaint.
13          129.    Paragraph 129 of the Complaint contains legal conclusions to which no response is
14   required; to the extent a response is required, the court’s order in the Georgia Litigation speaks for
15   itself and is the best and highest evidence thereof, and First Data denies the allegations in
16   Paragraph 129 to the extent inconsistent therewith. First Data denies any ruling in that order is
17   binding in this litigation and denies the remaining allegations in Paragraph 129 of the Complaint.
18          130.    Paragraph 130 of the Complaint contains legal conclusions to which no response is
19   required; to the extent a response is required, the court’s order in the Georgia Litigation speaks for
20   itself and is the best and highest evidence thereof, and First Data denies the allegations in
21   Paragraph 130 to the extent inconsistent therewith. First Data denies any ruling in that order is
22   binding in this litigation and denies the remaining allegations in Paragraph 130 of the Complaint.
23          131.    Paragraph 131 of the Complaint contains legal conclusions to which no response is
24   required; to the extent a response is required, the court’s order in the Georgia Litigation speaks for
25   itself and is the best and highest evidence thereof, and First Data denies the allegations in
26   Paragraph 131 to the extent inconsistent therewith. First Data denies any ruling in that order is
27   binding in this litigation and denies the remaining allegations in Paragraph 131 of the Complaint.
28
                                                       -19-
                   DEFENDANT FIRST DATA MERCHANT SERVICES LLC’S
              ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFFS’ COMPLAINT
                              CASE NO. 5:20-cv-02162-NC
 1          132.    Paragraph 132 of the Complaint contains legal conclusions to which no response is
 2   required; to the extent a response is required, the court’s order in the Georgia Litigation speaks for
 3   itself and is the best and highest evidence thereof, and First Data denies the allegations in
 4   Paragraph 132 to the extent inconsistent therewith. First Data denies any ruling in that order is
 5   binding in this litigation and denies the remaining allegations in Paragraph 132 of the Complaint.
 6          133.    Paragraph 133 of the Complaint contains legal conclusions to which no response is
 7   required; to the extent a response is required, the Federal Communications Commission record
 8   Plaintiffs cite speaks for itself and is the best and highest evidence thereof, and First Data denies
 9   the allegations in Paragraph 133 to the extent inconsistent therewith. First Data denies the
10   remaining allegations in Paragraph 133 of the Complaint.
11                               V.     CLASS ACTION ALLEGATIONS
12          134.    First Data denies the allegations contained in Paragraph 134 of the Complaint,
13   including all subparts.
14          135.    First Data denies the allegations contained in Paragraph 135 of the Complaint.
15          136.    First Data denies the allegations contained in Paragraph 136 of the Complaint.
16          137.    First Data denies the allegations contained in Paragraph 137 of the Complaint.
17          138.    First Data denies the allegations contained in Paragraph 138 of the Complaint.
18          139.    First Data denies the allegations contained in Paragraph 139 of the Complaint.
19          140.    First Data denies the allegations contained in Paragraph 140 of the Complaint.
20          141.    First Data denies the allegations contained in Paragraph 141 of the Complaint,
21   including all subparts.
22          142.    First Data denies the allegations contained in Paragraph 142 of the Complaint.
23          143.    First Data denies the allegations contained in Paragraph 143 of the Complaint.
24          144.    First Data denies the allegations contained in Paragraph 144 of the Complaint.
25          145.    First Data denies the allegations contained in Paragraph 145 of the Complaint.
26          146.    First Data denies the allegations contained in Paragraph 146 of the Complaint.
27          147.    First Data denies the allegations contained in Paragraph 147 of the Complaint.
28
                                                       -20-
                   DEFENDANT FIRST DATA MERCHANT SERVICES LLC’S
              ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFFS’ COMPLAINT
                              CASE NO. 5:20-cv-02162-NC
 1          148.    First Data lacks knowledge or information sufficient to form a belief as to the truth
 2   of the remaining allegations in Paragraph 148 of the Complaint and therefore denies these
 3   allegations.
 4          149.    First Data denies the allegations contained in Paragraph 149 of the Complaint.
 5          150.    First Data denies this forum is a desirable, efficient location in which to resolve this
 6   dispute. First Data lacks knowledge or information sufficient to form a belief as to the truth of the
 7   remaining allegations in Paragraph 150 of the Complaint and therefore denies these allegations.
 8          151.    First Data denies the allegations contained in Paragraph 151 of the Complaint.
 9          152.    First Data denies the allegations contained in Paragraph 152 of the Complaint.
10                                 VI.       FIRST CLAIM FOR RELIEF
11          153.    First Data incorporates, as if set forth fully herein, its answers and defenses to the
12   previous paragraphs.
13          154.    First Data denies the allegations contained in Paragraph 154 of the Complaint.
14          155.    First Data denies the allegations contained in Paragraph 155 of the Complaint.
15          156.    First Data denies the allegations contained in Paragraph 156 of the Complaint.
16                                    VII.     PRAYER FOR RELIEF
17          First Data denies all allegations contained in Plaintiffs’ “Prayer for Relief,” including all
18   subparts, and denies Plaintiffs are entitled to any of the relief they seek.
19                                    VIII.    DEMAND FOR JURY
20          The “Demand for Jury” paragraph of Plaintiffs’ Complaint does not contain any allegation
21   against First Data to which a response is required. To the extent a response is required, First Data
22   denies the allegations contained in the “Demand for Jury” paragraph of Plaintiffs’ Complaint.
23          The allegations contained in Plaintiffs’ request for jury trial contains legal conclusions to
24   which no response is required; to the extent a response is required, First Data denies the allegations
25   contained in this Paragraph of the Complaint.
26                                 IX.       SIGNATURE ATTESTATION
27          First Data lacks knowledge or information sufficient to form a belief as to the truth of the
28
                                                        -21-
                   DEFENDANT FIRST DATA MERCHANT SERVICES LLC’S
              ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFFS’ COMPLAINT
                              CASE NO. 5:20-cv-02162-NC
 1   allegations contained in this Paragraph of the Complaint and therefore denies these allegations.
 2                                           GENERAL DENIAL
 3          First Data denies each and every allegation and/or statement contained in the Complaint
 4   not expressly admitted herein.
 5                                      AFFIRMATIVE DEFENSES
 6                                  FIRST AFFIRMATIVE DEFENSE
 7          Plaintiffs’ Complaint fails to state a claim upon which relief can be granted.
 8                                 SECOND AFFIRMATIVE DEFENSE
 9          If Plaintiffs and/or any putative class member sustained any injuries or damages, the fact
10   and extent of which First Data expressly denies, any such injuries or damages were either entirely,
11   or in part, proximately caused by or contributed by the conduct or fault of others over whom First
12   Data had no control and for whom First Data is not legally responsible. The acts, negligence, or
13   fault of others must be compared to, and operate to reduce or completely bar, Plaintiffs’ alleged
14   right to recovery against First Data.
15                                 THIRD AFFIRMATIVE DEFENSE
16          Plaintiffs’ claims are barred to the extent Plaintiffs or any member of the putative class
17   would be unjustly enriched.
18                                 FOURTH AFFIRMATIVE DEFENSE
19          On information and belief, Plaintiffs and/or the putative class members’ claims are barred
20   by express consent and/or express written consent of Plaintiffs and/or putative class members (or
21   their agents, spouses, relatives, or other persons authorized to give consent) to receive text
22   messages, phone calls, and/or any other form of contact or communication for products and/or
23   services provided by First Data.
24                                 FIFTH AFFIRMATIVE DEFENSE
25          Plaintiffs’ and/or the putative class members’ claims are barred, in whole or in part, by the
26   doctrines of estoppel, waiver, unclean hands, and/or ratification.
27
28
                                                      -22-
                   DEFENDANT FIRST DATA MERCHANT SERVICES LLC’S
              ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFFS’ COMPLAINT
                              CASE NO. 5:20-cv-02162-NC
 1                                     SIXTH AFFIRMATIVE DEFENSE
 2          Plaintiffs’ and/or the putative class members’ claims are barred, in whole or in part, by
 3   reason of First Data’s good faith.
 4                                SEVENTH AFFIRMATIVE DEFENSE
 5          To the extent Plaintiffs’ and/or the putative class members’ claims relate to activities
 6   protected by the First Amendment to the Constitution of the United States, and any applicable state
 7   constitutions, the claims are barred.
 8                                 EIGHTH AFFIRMATIVE DEFENSE
 9          Plaintiffs fail to allege they and/or the putative class members suffered a concrete injury
10   sufficient to allege an injury-in-fact under Article III of the United States Constitution.
11                                     NINTH AFFIRMATIVE DEFENSE
12          Plaintiffs’ and/or the putative class members’ claims are barred in whole or in part as they
13   have not suffered actual or cognizable damages.
14                                 TENTH AFFIRMATIVE DEFENSE
15          Plaintiffs’ and/or the putative class members’ damages, if any, were caused by their own
16   actions or inactions.
17                               ELEVENTH AFFIRMATIVE DEFENSE
18          Plaintiffs’ and/or the putative class members’ damages, if any, were caused by persons or
19   entities other than First Data.
20                               TWELFTH AFFIRMATIVE DEFENSE
21          To the extent Plaintiff and/or the putative class members have suffered actual damages,
22   which is denied, then Plaintiffs’ and/or the putative class members’ claims are barred in whole or
23   in part by the failure to mitigate damages or avoidance of consequences.
24                             THIRTEENTH AFFIRMATIVE DEFENSE
25          Plaintiffs have alleged the “class numbers in the thousands, or more.” (Compl. ¶ 138.)
26   Application of 47 U.S.C. § 227 in this case would thus violate the Due Process Clause under the
27   Fifth and Fourteenth Amendments to the United States Constitution, and if a class was to be
28
                                                       -23-
                   DEFENDANT FIRST DATA MERCHANT SERVICES LLC’S
              ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFFS’ COMPLAINT
                              CASE NO. 5:20-cv-02162-NC
 1   certified and liability was found, the statutory damages provided under 47 U.S.C. § 227 would be
 2   grossly disproportionate to any alleged “harm” suffered by Plaintiffs and/or the putative class
 3   members.
 4                              FOURTEENTH AFFIRMATIVE DEFENSE
 5             Plaintiff and/or the putative class members’ claims cannot be awarded treble damages
 6   because First Data did not engage in knowing or willful conduct.
 7                                FIFTEENTH AFFIRMATIVE DEFENSE
 8             Plaintiff and/or the putative class members are not entitled to a statutory award of
 9   attorneys’ fees under federal or state law.
10                                SIXTEENTH AFFIRMATIVE DEFENSE
11             First Data did not authorize, instruct, supervise, or direct NPS or One Connect to send any
12   of the complained-of text messages during the alleged time period, such text messages were not
13   sent by First Data, and First Data did not authorize, control or supervise the manner and means by
14   which the complained-of text messages were sent.
15                              SEVENTEENTH AFFIRMATIVE DEFENSE
16             First Data is not vicariously liable for the purported conduct of any other Defendant in this
17   action.
18                              EIGHTEENTH AFFIRMATIVE DEFENSE
19             If any other Defendant in this action acted unlawfully, such Defendant did so without the
20   authorization, whether actual or apparent, and/or knowledge of First Data.
21                               NINETEENTH AFFIRMATIVE DEFENSE
22             Plaintiffs’ and/or putative class members’ claims are barred, in whole or in part, because
23   at all times First Data acted lawfully.
24                               TWENTIETH AFFIRMATIVE DEFENSE
25             Plaintiffs’ claims for a class action are barred because Plaintiffs cannot establish the
26   requisite elements under Federal Rule of Civil Procedure 23.
27                             TWENTY-FIRST AFFIRMATIVE DEFENSE
28
                                                        -24-
                     DEFENDANT FIRST DATA MERCHANT SERVICES LLC’S
                ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFFS’ COMPLAINT
                                CASE NO. 5:20-cv-02162-NC
 1           The Court lacks personal jurisdiction over a nationwide class action and/or over the claims
 2   of non-resident putative class members.
 3                           TWENTY-SECOND AFFIRMATIVE DEFENSE
 4           The Northern District of California is an improper venue to litigate Fabricant’s claims.
 5                               TWENTY-THIRD AFFIRMATIVE DEFENSE
 6           Plaintiffs’ and/or putative class members’ claims are or may be barred by the applicable
 7   statute(s) of limitation.
 8                           TWENTY-FOURTH AFFIRMATIVE DEFENSE
 9           Plaintiffs’ and/or putative class members’ claims are or may be barred by the doctrine of
10   laches and offset.
11                               TWENTY-FIFTH AFFIRMATIVE DEFENSE
12           Plaintiffs’ and/or putative class members’ claims may be barred in whole or in part by safe
13   harbor protections of federal and/or state regulations or statutes.
14                               TWENTY-SIXTH AFFIRMATIVE DEFENSE
15           Venue in this Court is or may be improper.
16                          TWENTY-SEVENTH AFFIRMATIVE DEFENSE
17           First Data hereby gives notice of its intention to rely upon such other affirmative defenses
18   as may become available or apparent during the course of discovery, and thus reserves the right to
19   amend its Answer and Affirmative Defenses to assert such defenses.
20
      Dated: May 8, 2020                                      Respectfully Submitted,
21
                                                              POLSINELLI LLP
22
23
                                                              /s/ John W. Peterson
24                                                   By:       John W. Peterson

25                                                            Attorney for Defendant
                                                              FIRST DATA MERCHANT SERVICES
26                                                            LLC
27
28
                                                       -25-
                   DEFENDANT FIRST DATA MERCHANT SERVICES LLC’S
              ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFFS’ COMPLAINT
                              CASE NO. 5:20-cv-02162-NC
 1                                  CERTIFICATE OF SERVICE
 2          I hereby certify that a true and correct copy of the foregoing was filed and served
 3   electronically upon the following via the Court’s ECF system on May 8, 2020:
 4          Jon Bernhard Fougner
            600 California Street, 11th Floor
 5
            San Francisco, CA 94108
 6          Jon@FougnerLaw.com

 7          Anthony I. Paronich
            Paronich Law, P.C.
 8          350 Lincoln Street, Suite 2400
 9          Hingham, MA 02043
            anthony@paronichlaw.com
10
            Edward A. Broderick
11          Broderick Law, P.C.
            99 High Street, Suite 304
12          Boston, MA 02110
13          ted@broderick-law.com

14          Matthew Passi McCue
            The Law Office of Matthew P. McCue
15          1 South Avenue, Suite 3
            Natick, MA 01760
16          mmccue@massattorneys.net
17
            Rebecca Louise Wilson
18          Kutak Rock LLP
            Suite 1100
19          18201 Von Karman Avenue
            Suite 250
20
            Irvine, CA 92612
21          Rebecca.Wilson@KutakRock.com

22
23
                                                /s/ John W. Peterson
24
25
26
27
28
                                                   -26-
                  DEFENDANT FIRST DATA MERCHANT SERVICES LLC’S
             ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFFS’ COMPLAINT
                             CASE NO. 5:20-cv-02162-NC
